      Case: 3:20-cv-00820-JZ Doc #: 19 Filed: 08/10/21 1 of 1. PageID #: 574




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

James M. Wilson,                                Case No. 20 CV 820

                              Plaintiff,        ORDER ADOPTING
                                                REPORT AND RECOMMENDATION
                -vs-
                                                JUDGE JACK ZOUHARY
Commissioner of Social Security

                              Defendant.


         Plaintiff James Wilson filed this Complaint seeking judicial review of the final decision

denying his application for Supplemental Security Income and Disability Insurance Benefits (Doc.

1).    This matter was referred to Magistrate Judge Carmen Henderson pursuant to 42 U.S.C.

§§ 405(g), 1383(c)(3), and Local Rule 72.2(b). Her Report and Recommendation (“R&R”) denies

Wilson’s alleged errors and concludes the Commissioner’s decision should be affirmed (Doc. 18).

Objections to the R&R were due July 23, 2021 (id.). No objections were filed.

         Under 28 U.S.C. § 636(b)(1), this Court reviews de novo those portions of the R&R to

which objections are made. Failure to file objections within the timeframe set forth in the statute

constitutes a waiver of de novo review. See Thomas v. Arn, 474 U.S. 140 (1985); United States v.

Sullivan, 431 F.3d 976, 984 (6th Cir. 2005).

         This Court has reviewed the R&R and finds it accurately states the facts and law. This

Court therefore adopts the R&R in its entirety. The Commissioner’s decision is affirmed; the

Complaint is dismissed.

         IT IS SO ORDERED.

                                                        s/ Jack Zouhary
                                                    JACK ZOUHARY
                                                    U. S. DISTRICT JUDGE

                                                    August 10, 2021
